McCarthy, J.
Appeal from an order of the Family Court of Otsego County (Burns, J.), entered July 31, 2007, which dismissed petitioner’s application, in a proceeding pursuant to Domestic Relations Law § 114 (4), to unseal adoption records.
Petitioner, an adult adoptee, petitioned Family Court for access to her sealed adoption records on the ground of medical need. The application was denied, prompting this appeal. We affirm.
Domestic Relations Law § 114 (2) provides, as relevant here, that “[n]o order for disclosure or access and inspection [of sealed adoption records] shall be granted except on good cause shown.” Under the statutory scheme, “[certification from a physician licensed to practice medicine in the state of New York that [access to sealed adoption records] is required to address a serious physical or mental illness shall be prima facie evidence of good cause” (Domestic Relations Law § 114 [4]). The statute goes on to require that such physician “certification shall identify the information required to address such illness” (Domestic Relations Law § 114 [4]). Here, petitioner’s submissions in support of the application were inadequate to meet these statutory requirements.
First, petitioner did not submit a certification from a licensed New York physician. While she submitted unsworn letters from an out-of-state social worker and physician, these letters did not comply with the certification requirement under the statute (see Golan v Louise Wise Servs., 69 NY2d 343, 346 [1987]; Matter of Donald W., 225 AD2d 701 [1996]). In addition, neither the social worker nor the physician indicated that petitioner’s access to her adoption records was “required” to address a serious physical or mental illness, or identified the information needed to address any such illness (cf. Matter of Wilson, 153 AD2d 748, 749 [1989]). As prima facie good cause was not established in petitioner’s submissions, Family Court properly dismissed the application (see Golan v Louise Wise Servs., 69 NY2d at 347-348; Matter of Michael Z., 38 AD3d 912, 912-913 [2007], lv denied 8 NY3d 814 [2007]; Matter of Donald W., 225 AD2d at 701).
Mercure, J.E, Spain, Malone Jr. and Kavanagh, JJ, concur. Ordered that the order is affirmed, without costs.